DETAILED ACTION
This final rejection is responsive to the amendment filed 21 October 2021.  Claims 1-20 are pending.  Claims 1, 7, and 15 are independent claims.  Claims 1-20 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 112(b)
Applicant’s arguments have been fully considered and they are persuasive.  The rejections are withdrawn.

Claim Rejections – 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 8-12) that the cited references do not teach the newly amended claims.  In particular, the newly amended limitations clarify the differences between conversations and messages.
Examiner agrees.  Accordingly, a new reference, Ophir (US 2012/0254770 A1), has been added to the rejection.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ophir (US 2012/0254770 A1) hereinafter known as Ophir in view of Ogundokun (US 2015/0288633 A1) hereinafter known as Ogundokun in view of Chen (US 2017/0265046 A1) hereinafter known as Chen.
	
Regarding independent claim 1, Ophir teaches:
A computer-implemented method of managing display of a plurality of digital conversations communicated through a messaging application, the computer-implemented method comprising: causing, by a processor, display of a messaging interface including a set of conversation listings, each conversation listing of the set of conversation listings comprising a respective selectable region that, when selected, causes display of a respective set of messages associated with a respective conversation a plurality of listings of a plurality conversations associated with a device;  (Ophir: Figs. 4-7 and ¶[0028]; Ophir teaches conversation tabs which the user engages to view the messages.)
causing, by the processor, display of a particular conversation listing of a particular conversation of the set of conversation listings, a particular selectable region of the particular conversation listing having a different appearance from other selectable regions being displayed based on a rating value of the particular conversation that is in the first range , the rating value indicating a likelihood to resume the particular conversation or a degree of relevancy of the particular conversation;  (Ophir: Fig. 6 and ¶[0033]; Ophir teaches the user not interacting with the conversation for a period of time and minimizing the window.  ¶[0038] further teaches that a full conversation window is displayed if the user interacts with the window.  Moreover, Figs. 7A-7D and ¶[0035]-¶[0038] teach that a message will be displayed for 10 seconds without interaction.  The instant specification (¶[0047]) states that the rating application 115 can rate the messages based on a variety of factors.  The rating value reflects can reflect the likelihood of conversing again.  One factor in this determination is how recent a conversation is.  Accordingly, the foregoing teaches a rating based on relevancy.)
receiving, by the processor, after display of the particular conversation listing in the different appearance, an indication of an interaction with the particular conversation listing; and  (Ophir: ¶[0037]-¶[0038]; Ophir teaches the user interacting with the conversation.)  
in response to receiving the indication of the interaction with the particular conversation listing, updating ... the particular conversation and causing display of the particular selectable region of the particular conversation listing in a normal appearance.  (Ophir: ¶[0037]-¶[0038]; Ophir teaches the user interacting with the conversation and displaying the full conversation.)

While Ophir teaches updating the conversation based on user interaction, Ophir does not explicitly teach, with respect to limitation (d), a rating value

However, Ogundokun does teach, with respect to limitation (d), a rating value.  (Ogundokun: Figs. 28 and 32-35; Ogundokun teaches displaying a plurality of conversations wherein some are faded.  ¶[0061], ¶[0075], and ¶[0080] further teach messages disappearing over time and being faded as they become older.  Fig. 35 and ¶[0080] further teach the user tapping and holding a faded message; and thus, the message becomes revealed.  Accordingly, since the message begins to fade over a predetermined period of time, Ogundokun teaches updating a value with every user interaction.)

Ophir and Ogundokun are in the same field of endeavor as the present invention, as the references are directed to varying the display of messages based on time and interaction.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of listing a plurality of conversations, changing the appearance of the conversations based on elapsed time, and reviving the conversations based on selection as taught in Ophir with further the revival being associated with updating a rating value as taught in Ogundokun. Ophir already teaches minimizing a conversation if there is no interaction for a threshold period of time.  Ophir also teaches that reviving the conversation.  Ogundokun: ¶[0080].



Regarding claim 3, Ophir in view of Ogundokun further teaches the computer-implemented method of claim 1 (as cited above).

Ogundokun further teaches:
further comprising: computing a respective rating value for each conversation of a set of conversations associated with the messaging interface; identifying a subset of conversations of the set of conversations, each conversation of the subset of conversations having the respective rating value in the first range; and sending the subset of conversations with the respective rating value to a device before causing display of the particular conversation listing of the particular conversation.  (Ophir: Fig. 6 and ¶[0033]; Ophir teaches the user not interacting with the conversation for a period of time and minimizing the window.  ¶[0038] further teaches that a full conversation window is displayed if the user interacts with the window.  Moreover, Figs. 7A-7D and ¶[0035]-¶[0038] teach that a message will be displayed for 10 seconds without interaction.  Accordingly, each conversation displayed in Ophir has a respective rating value and is each displayed on the device.)


claim 4, Ophir in view of Ogundokun further teaches the computer-implemented method of claim 1 (as cited above).

Ophir further teaches:
further comprising: determining, after causing display of the particular conversation listing, that the rating value of the particular conversation has fallen into a second range different from the first range; and in response to the determining that the rating value of the particular conversation has fallen into the second range, stopping display of the particular conversation listing of the particular conversation.  (Ophir: Figs. 7A-7D and ¶[0035]-¶[0038]; Ophir teaches that a message will be displayed for 10 seconds without interaction.  Afterwards, the conversation will be minimized.)


Regarding claim 5, Ophir in view of Ogundokun further teaches the computer-implemented method of claim 4 (as cited above).

Ophir further teaches:
wherein the second range is based on an amount of time that has passed in the messaging application when the messaging application is running, executing, or receiving user interactions.  (Ophir: Figs. 7A-7D and ¶[0035]-¶[0038]; Ophir teaches that a message will be displayed for 10 seconds without interaction.  Afterwards, the conversation will be minimized.)


claim 6, Ophir in view of Ogundokun further teaches the computer-implemented method of claim 1 (as cited above).

Ogundokun further teaches:
wherein the different appearance includes an appearance with fading, highlighting, bolding, italicizing, vibrating, or moving text.  (Ogundokun: Figs. 32-35 and ¶[0080]; Ogundokun teaches fading out the message until finally disappearing after a period of time.)



Regarding independent claim 7, Ophir teaches:
A computer-implemented method of managing display of a plurality of digital conversations communicated through a messaging application, computer-implemented method comprising: causing display of a messaging interface including a set of conversation listings associated with a set of conversations, each conversation listing of the set of conversation listings comprising a respective selectable region that, when selected, causes display of a respective set of messages associated with a respective conversation and being selectable in one step for showing the respective conversation;  (Ophir: Figs. 4-7 and ¶[0028]; Ophir teaches conversation tabs which the user engages to view the messages.)
causing, in response to a change of a rating value of a particular conversation of the set of conversations, display of the set of conversation listings except for a particular conversation listing corresponding to the particular conversation; and  (Ophir: Fig. 6 and ¶[0033]; Ophir teaches the user not interacting with the conversation for a period of time and minimizing the window.  ¶[0038] further teaches that a full conversation window is displayed if the user interacts with the window.  Moreover, Figs. 7A-7D and ¶[0035]-¶[0038] teach that a message will be displayed for 10 seconds without interaction.  The instant specification (¶[0047]) states that the rating application 115 can rate the messages based on a variety of factors.  The rating value reflects can reflect the likelihood of conversing again.  One factor in this determination is how recent a conversation is.  Accordingly, the foregoing teaches a rating based on relevancy.)
after causing display of the set of conversation listings except for the particular conversation listing corresponding to the particular  conversation: enabling a mechanism ... for showing the particular conversation;  (Ophir: ¶[0037]-¶[0038]; Ophir teaches the user interacting with the conversation.)  
receiving an activation of the mechanism; and  60378-0365-19-( Ophir: ¶[0037]-¶[0038]; Ophir teaches the user interacting with the conversation.)  
causing, in response to the activation, re-display of the particular conversation listing.  (Ophir: ¶[0037]-¶[0038]; Ophir teaches the user interacting with the conversation and displaying the full conversation.)

While Ophir teaches updating the conversation based on user interaction, Ophir does not explicitly teach, with respect to limitation (c), “involving more than one step”

However, Ogundokun does teach, with respect to limitation (c), “involving more than one step”.  (Ogundokun: Fig. 35 and ¶[0080]; Ogundokun teaches the user tapping and holding a faded message.)  

Ophir and Ogundokun are in the same field of endeavor as the present invention, as the references are directed to varying the display of messages based on time and interaction.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of listing a plurality of conversations, changing the appearance of the conversations based on elapsed time, and reviving the conversations based on selection as taught in Ophir with further the revival being performed in more than one step as taught in Ogundokun. Ophir already teaches minimizing a conversation if there is no interaction for a threshold period of time.  Ophir also teaches that reviving the conversation.  However, Ophir 


Regarding claim 9, Ophir in view of Ogundokun teaches the computer-implemented method of claim 7 (as cited above).

Ophir further teaches:
further comprising: in response to causing re-display of the particular conversation listing of the particular conversation, causing display of a particular selectable region of the particular conversation in a different appearance from other selectable regions being displayed, based on the rating value of the particular conversation being in a first range; and increasing the rating value of the particular conversation in response to an interaction with the particular conversation listing and causing display of the particular conversation listing in a normal appearance.  (Ophir: Fig. 6 and ¶[0033]; Ophir teaches the user not interacting with the conversation for a period of time and minimizing the window.  ¶[0038] further teaches that a full conversation window is displayed if the user interacts with the window.  Accordingly, conversations which are minimized show different selectable regions than full screen conversations.)



claim 10, Ophir in view of Ogundokun teaches the computer-implemented method of claim 9 (as cited above).

Ophir already teaches changing the appearance of conversation listings based on predetermined time period and the listings’ revival after user interaction. 
Ogundokun further teaches:
further comprising: after causing display of the particular conversation listing in the normal appearance, detecting that the rating value of the particular conversation falls in the first range; and causing display of the particular conversation listing in the difference appearance.  (Ogundokun: ¶[0061], ¶[0075], and ¶[0080]; Ogundokun further teaches messages disappearing over time and being faded as they become older.)


Regarding claim 11, Ophir in view of Ogundokun teaches the computer-implemented method of claim 9 (as cited above).

Ogundokun further teaches:
wherein the different appearance includes an appearance with fading, highlighting, bolding, italicizing, vibrating, or moving text.  (Ogundokun: Figs. 32-35 and ¶[0080]; Ogundokun teaches fading out the message until finally disappearing after a period of time.)


Regarding claim 12, Ophir in view of Ogundokun teaches the computer-implemented method of claim 7 (as cited above).

Ogundokun further teaches:
causing display of the particular conversation listing of the set of conversation listings in a different appearance from other conversation listings of the set of conversation listings based on the rating value of the particular conversation being in a first range; receiving, after display of the particular conversation listing in the different appearance, an indication of an interaction with the particular conversation listing; and in response to the indication, updating the rating value of the particular conversation and causing display of the particular conversation listing in a normal appearance.  (Ophir: ¶[0037]-¶[0038]; Ophir teaches the user interacting with the conversation and displaying the full conversation.)

While Ophir teaches updating the conversation based on user interaction, Ophir does not explicitly teach: a rating value

However, Ogundokun does teach: a rating value.  (Ogundokun: Figs. 28 and 32-35; Ogundokun teaches displaying a plurality of conversations wherein some are faded.  ¶[0061], ¶[0075], and ¶[0080] further teach messages disappearing over time and being faded as they become older.  Fig. 35 and ¶[0080] further teach the user tapping and holding a faded message; and thus, the message becomes revealed.  Accordingly, since the message begins to fade over a predetermined period of time, Ogundokun teaches updating a value with every user interaction.)




Regarding claim 13, Ophir in view of Ogundokun teaches the computer-implemented method of claim 7 (as cited above).


wherein the change of the rating value of the particular conversation is based on an amount of time that has passed in the messaging application when the messaging application is running, executing, or receiving user interactions.  (Ophir: Figs. 7A-7D and ¶[0035]-¶[0038]; Ophir teaches that a message will be displayed for 10 seconds without interaction.  Afterwards, the conversation will be minimized.)




Regarding claims 15 and 17-20, these claims recite one or more non-transitory computer-readable storage media that performs the method of claims 1 and 3-6; therefore, the same rationale for rejection applies.


Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ophir in view of Ogundokun in view of Spivack (US 2016/0255037 A1) hereinafter known as Spivack.

Regarding claim 2, Ophir in view of Ogundokun further teaches the computer-implemented method of claim 1 (as cited above).

Ophir in view of Ogundokun further teach that rating is based on elapsed time.

However, Spivack teaches:
further comprising training a machine learning model for determining the rating value of the particular conversation based on historical messaging data associated with one or more users of the messaging application, the historical messaging data indicating how recent the particular conversation is, how frequently the particular conversation occurs, how long the particular conversation is, or how strong a social network relationship is between parties of the particular conversation, the rating value of the particular conversation being computed using the machine learning model.  (Spivack: ¶[0165]-¶[0171]; Spivack teaches a machine learning engine that can boost visibility or personalization score of messages that are more likely to be more relevant.)
Spivack is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. using machine learning to determine the personalization score of messages.   It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of listing a plurality of messages, changing the appearance of the messages based on elapsed time (ranking), and reviving the message based on selection as taught in Ophir in view of Ogundokun with further using machine learning to determine the rating of a conversation as taught in Spivack.  Ophir in view of Ogundokun already teaches changing the appearance of the messages based on elapsed time, which is interpreted as ranking.  However, Ophir in view of Ogundokun does not explicitly teach further using machine learning to determine the rating of a conversation.  Spivack provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ophir and Ogundokun to include teachings of Spivack because the combination would allow efficient customization of messages.


Regarding claim 16, this claim recites one or more non-transitory computer-readable storage media that performs the method of claim 2; therefore, the same rationale for rejection applies.


Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ophir in view of Ogundokun in view of Buchheit (US 2005/0234910 A1) hereinafter known as Buchheit.

Regarding claim 8, Ophir in view of Ogundokun further teaches the computer-implemented method of claim 7 (as cited above).

Ophir in view of Ogundokun does not explicitly teach the limitations of claim 8.

However, Buchheit teaches:
wherein the mechanism includes a menu or a toolbar.  (Buchheit: Fig. 4B and ¶[0068]; Buchheit teaches a menu which controls the appearance of messages.)
Buchheit is in the same field of endeavor as the present invention, since it is directed to managing the interface of messages.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of listing a plurality of messages, changing the appearance of the messages based on elapsed time (ranking), and reviving the message based on a tap and hold operation as taught in Ogundokun with allowing the user to change whether the message appears on the interface through a menu as taught in Buchheit.  Ogundokun already teaches changing the appearance of the messages based on elapsed time and further revealing them based on a tap and hold operation.  However, Ogundokun does not explicitly teach allowing the user to change whether the message appears on the interface through a menu.  Buchheit provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ogundokun to include teachings of Buchheit because the combination would allow multiple ways to perform the operation.


Regarding claim 14, Ophir in view of Ogundokun teaches the computer-implemented method of claim 7 (as cited above).

Ophir further teaches starting a timer on a conversation when new messages are received.

Buchheit further teaches:
further comprising: sending a request for a list of conversations associated with a client device; and receiving the set of conversations with a corresponding set of rating values.  (Buchheit: ¶[0045]-¶[0047]; Buchheit teaches requesting a list of conversations.)
Buchheit is in the same field of endeavor as the present invention, since it is directed to managing the interface of messages.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of listing a plurality of messages, changing the appearance of the messages based on elapsed time (ranking), and reviving the message based on a tap and hold operation as taught in Ophir in view of Ogundokun with requesting to display a list of conversations as taught in Buchheit.  Ophir already teaches receiving new messages and starting a timer as a rating on each conversation.  However, Ophir does not explicitly teach requesting to display a list of conversations.  Buchheit provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Ophir and Ogundokun to include teachings of Buchheit because the combination would allow the device to receive the desired conversations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/ALEKSEY OLSHANNIKOV/
Primary Examiner, Art Unit 2145